Argued October 8, 1946.
In this divorce case the wife filed her libel, alleging as her ground for divorce, cruel and barbarous treatment and indignities, both in the language of The Divorce Law of 1929. The master recommended a divorce on both grounds and over the exceptions of the respondent the court below granted the divorce. As is usual in these cases, the question involved is only the believability of the testimony offered for libellant, which convinced the master and the court below. We have made a careful and independent examination of the whole record, which convinces us that the libellant was entitled to a decree.
Judgment affirmed.